Citation Nr: 1229356	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-16 810	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral ankle sprain.  

2.  Entitlement to service connection for bilateral ankle sprain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease, status-post laminectomy, of the lumbar spine (low back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  

The now-reopened claim of service connection for bilateral ankle sprain is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for bilateral ankle sprain was denied by the Board in June 1996.  

2.  The additional evidence received subsequent to the June 1996 Board denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for bilateral ankle sprain.   

3.  The original claim of service connection for a low back disorder was denied by a Board decision in October 1997.  A claim to reopen was denied by rating decision in February 2006; the Veteran was notified of the decision later in February 2006, and he did not timely appeal.   

4.  The evidence received subsequent to the February 2006 denial does not relate to the unsubstantiated fact indicating that the Veteran has a low back disorder due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a low back disorder.  

CONCLUSIONS OF LAW

1.  The June 1996 Board decision that denied service connection for bilateral ankle strain is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral ankle sprain.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

3.  The February 2006 RO decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has not been received to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2008, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the March 2008 letter.  The Veteran was also informed in the March 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in March 2008 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claims were previously denied because there was no evidence in service or within a year of discharge of a chronic disability.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues addressed on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

New And Material Evidence

The Veteran seeks to reopen a claim of service connection for low back disorder and to reopen claims of service connection for sprains of the right and left ankles.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran has a chronic low back disorder and chronic ankle sprain as a result of service.   

The claim for service connection for bilateral ankle sprain was denied by Board decision in June 1996 because the evidence did not show a chronic ankle sprain.  The issue of service connection for a low back disorder was originally denied by the Board in October 1997 because the evidence did not show a chronic low back disorder due to service.  This issue was subsequently denied by rating decision in February 2006 because new and material evidence had not been submitted.  The Veteran was notified of the denial later in February 2006, and he did not timely appeal.  The Veteran attempted to reopen his claims in January 2008, which was denied by rating decision in May 2008, and the Veteran timely appealed.

The evidence on file at the time of the June 1996 Board denial consisted of the Veteran's service treatment records, Harris Hospital reports for May 1989, a February 1992 VA examination report, a January 1993 RO hearing transcript, a January 1993 private physician's statement, and lay statements added to the file in January 1993.  
The Veteran's service treatment records reveal that he had problems with bilateral ankle sprains in November 1975 and January 1976.  A chronic sprain with acute exacerbation of the right ankle was diagnosed in January 1976.  The Veteran's spine, lower extremities, and feet were normal on separation physical evaluation in October 1977.  

Harris Hospital reports for May 1989 reveal that the Veteran reported that he hurt his back at work approximately eight years earlier lifting something heavy and that he reinjured his back in January 1989.  An MRI showed a large disc rupture, and the impression was of herniated discs at L4-S1 on the right.

According to a January 1993 private physician's statement, the Veteran had a service-related back injury about 15 years earlier and had surgery for a ruptured disc about 3 years earlier.  If he only had regular X-rays taken of the back in service, it was possible that a ruptured disc might not have been detectable at the time of his injury.

Additional evidence on file at the time of the February 2006 rating action consisted of VA treatment reports dated in November and December 1996 and a statement from J. B. Reimer, D.C., added to the file in December 2005.

VA treatment records for November and December 1996 reveal complaints of low back pain; an MRI of the lumbar spine showed degenerative changes.  According to the statement from Dr. Reimer, who had been the Veteran's chiropractor for over eight years, the Veteran injured his low back on November 19, 1975 when he accidently slid down a 15 foot flight deck ladder that had grease on it.  He began complaining of low back pain in February 1976 unrelated to a specific injury at that time.  A 1989 MRI showed herniated discs at L4-S1, and the Veteran underwent surgery in May 1989.  It was Dr. Reimer's opinion that the only trauma to which the disc injuries could be traced is the compression injury in November 1975.  According to Dr. Reimer, the Veteran had a bilateral ankle sprain in service that became a chronic problem.

Evidence received by VA since February 2006 consists of private treatment reports dated in October 1997 to January 2008; VA treatment reports dated through August 2009; medical excerpts added to the file in March 2009; copies of the Deck Log Book for November 1975 for the U.S.S. PIEDMONT, which were added to the file in June 2009; and written statements by and on behalf of the Veteran.  Copies of the Deck Log Book for the U.S.S. PIEDMONT for November 1975 do not include any notation of a back injury incurred by the Veteran.

The evidence received after February 2006 shows continued low back complaints.  Recurrent intervertebral disc herniation at L4-L5 on the right was shown on a November 2007 MRI.  The Veteran underwent right L4-L5 redo lumbar microdiskectomy at Black Hills Surgery Center in December 2007.  

The Board has reviewed the evidence received into the record since the June 1996 Board denial of service connection for bilateral ankle sprain and finds that new and material evidence has been submitted sufficient to reopen the claim.  The statement from Dr. Reimer, added to the file in December 2005, indicates that the Veteran has chronic bilateral ankle sprain due to service.  This evidence is new because it has not previously been received by VA, and it is material because it relates to the issue of continuity and symptomatology since service and raises a reasonable possibility of substantiating the claim for service connection for a bilateral ankle sprain.

Therefore, new and material evidence has been submitted and the claim for service connection for bilateral ankle sprain is reopened.

The Board has reviewed the evidence received into the record since the February 2006 RO denial of service connection for a low back disorder and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a low back disorder.

Although the evidence added to the claims files since February 2006 is "new" because it was not previously of record, it does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  In other words, the additional evidence received since the February 2006 RO decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran's current low back disability is causally related to his low back complaints in service, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  No nexus opinion in favor of the claim has been received since February 2006.

Accordingly, the Board finds that the claim for service connection for a low back disorder is not reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for bilateral ankle sprain, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

As new and material evidence has not been received, service connection for a low back disorder is not reopened; the appeal is denied.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for bilateral ankle sprain.  

Although the statement from Dr. Reimer is new and material with respect to the issue of service connection for bilateral ankle sprain, it is insufficient for a reasoned determination.  While this statement notes chronic ankle sprain, it does not include any reasoning behind the opinion and does not address the medical evidence against the claim, such as the absence of disability on service separation evaluation in October 1977.  Consequently, a nexus opinion is needed prior to final Board adjudication.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).  

Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for an ankle sprain that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC will obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current ankle disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has any ankle sprain that was incurred in or aggravated beyond normal progression by service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner must discuss the service finding in November 1975 of bilateral ankle sprain and the notation on discharge evaluation in October 1977 of normal lower extremities.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Following completion of all indicated development, the RO/AMC will readjudicate the reopened claim of service connection for bilateral ankle sprain on a de novo basis, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


